Citation Nr: 0840469	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-08 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as adjustment disorder with mixed emotional 
features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
adjustment disorder with mixed emotional features, claimed as 
mental hygiene.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In July 2007, the Board remanded the issue of entitlement to 
service connection for an acquired psychiatric disorder so 
that the veteran could undergo a VA mental disorders 
examination.  The Board specifically requested that the 
examiner provide an opinion as to whether the veteran's 
current psychiatric disability was incurred in or aggravated 
by service.  However, in her January 2008 VA examination 
report, the examiner did not express an opinion with regard 
to aggravation.  This examination report, therefore, must be 
returned for failing to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand directive confers on the veteran the right to 
compliance and imposes a concomitant duty on VA for 
compliance).

Accordingly, the case is REMANDED for the following action:

1.	Send the claims folder to the January 
2008 VA examiner for an addendum 
opinion addressing whether it is as 
likely as not (50 percent or more 
probability) that any current 
psychiatric disability found was 
aggravated by service.  The examiner 
should also specifically state whether 
it is at least as likely as not (50 
percent or more probability) or not 
any personality disorder was 
aggravated (increased in severity 
beyond the natural progress of the 
disease) during the veteran's service.  
If that examiner is not available, 
send the claims folder to another 
appropriately qualified VA examiner.  
An examination is not necessary unless 
the examiner requests one.  The 
examiner should include a complete 
explanation with the opinion based on 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinion, the 
report should so state.

2.	Then, readjudicate the claim.  If the 
claim remains denied, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or  the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

